Citation Nr: 1127142	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's Death

2.  Entitlement to nonservice-connected death pension.  

3.  Entitlement to nonservice-connected burial benefits, to include a plot or internment allowance.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1972.  He passed away on March 1, 2004, and the appellant is his surviving spouse.  She submitted a claim for dependency and indemnity compensation (DIC) benefits in March 2004. 

This matter is on appeal from a May 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appellant testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that the appellant has submitted additional evidence regarding her net worth and income.  This evidence was accompanied with a waiver.  However, for the reasons stated below, the issue of entitlement to nonservice-connected death pension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in March 2004 due to multiple myeloma and acute renal failure.  

2.  The evidence of record does not indicate that the Veteran was exposed to ionizing radiation.  

3.  At the time of the Veteran's death, service connection was established for bilateral hearing loss (0 percent).  

4.  The causes of the Veteran's death were not manifest in service nor diagnosed until many years after separation from service, and are not etiologically related to active service or to exposure to ionizing radiation.  

5.  The appellant, the surviving spouse, paid for the Veteran's cremation and filed an application for burial benefits for the Veteran's death in August 2004.  

6. At the time of his death, the Veteran was not receiving VA compensation or pension benefits and there was no claim for compensation or pension pending.

7. The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.

8. The Veteran was not discharged from service due to a disability incurred in or aggravated by service.

9. The evidence does not indicate that the Veteran was interred after cremation or that the appellant incurred expenses for internment.   


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3,404, 3.309, 3.311, 3.312 (2010).

2.  The criteria for entitlement to nonservice-connected burial benefits, to include a plot or internment allowance, have not been met.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in November 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

In the context of a claim for DIC benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing adequate notice.  

In this case, the notice letter sent to the Veteran in November 2004 did not establish that the Veteran was service-connected for bilateral hearing loss.  However, the Board concludes that this notice defect did not prejudice the appellant in the evaluation of her claim.  Specifically, as is discussed below, the Veteran's bilateral hearing loss is not a disorder that affects a vital organ, and it could not be reasonably said that this disorder could have been a primary of contributing cause to his death.  Therefore, any evidence that was not submitted relating to the Veteran's hearing loss would not have been probative in any event.  
Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records.  The evidence also includes the Veteran's private treatment records until shortly before his death.  .  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, in March 2011, appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the March 2011 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the nature of the Veteran's exposure to ionizing radiation (T. at 4-10), and her desire to submit additional evidence indicating such exposure (T. at 6).  In response to this request, the Veterans Law Judge agreed to hold the record open for an additional 30 days in order to allow the appellant to submit additional evidence  (T. at 2).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, by leaving the record open for additional evidence, it afforded the appellant the opportunity to submit any other evidence that might further her claims.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board acknowledges that VA has not obtained a medical opinion with respect to the appellant's cause of death claim.  However, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim.  On the other hand, it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.

The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a DIC claim.  Id; but see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008)(in the context of a DIC claim, VA must also consider that 38 U.S.C.A. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim). 

In the present case, the Board finds that the competent medical evidence of record is sufficient to decide the claim, and that no reasonable possibility exists that a VA opinion would aid in substantiating the claim.  Specifically, the Veteran was service connected only for bilateral hearing loss prior to his death, and the evidence does not indicate that he was exposed to ionizing radiation, or that the causes of his death are in any way related to active duty.  

Moreover, there is only the appellant's unsubstantiated lay allegation of a causal connection between the Veteran's cause of death and active service, which alone is an insufficient reason to obtain a medical nexus opinion in this circumstance.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Cause of Veteran's Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2010).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Veteran served in the Navy from January 1967 to December 1972.  According to his personnel records, this service included attendance at the Naval Nuclear Power School in Bainbridge, Maryland, as well as at the Nuclear Power Training Unit (NPTU) in Idaho Falls, Idaho.  Unfortunately, he passed away on March 1, 2004 at the age of 56, and his wife has submitted a claim for DIC benefits in her capacity as the surviving spouse.  At the time of his death, the Veteran was service connected only for bilateral hearing loss (0 percent disabling).  The appellant's primary assertion is that the Veteran's cause of death is attributable to his exposure to ionizing radiation.
 
According to the Veteran's death certificate, the causes of death were multiple myeloma with progression to plasma cell leukemia also associated with acute renal failure.  Although the certifying physician listed renal failure as contributing cause, he also specifically listed this disorder as secondary to the Veteran's multiple myeloma.  In any event, in accordance with 38 C.F.R. § 3.312, both disorders may be considered for service connection purposes.  
 
The Board notes at the outset that the Veteran's bilateral hearing loss, the only disorder for which he was service-connected, is that is minor in nature and does not affect a vital organ.  Thus, it is not a disorder that could be reasonably viewed as potentially contributing to the Veteran's death.  See 38 C.F.R. § 3.312(c)(2).  As such, the only aspect of the appellant's claim for consideration is whether the cause of the Veteran's multiple myeloma and subsequent renal failure should have been service-connected based on the evidence of record.  The Board first addresses the appellant's assertion that these disorders was caused by exposure to ionizing radiation.  

Entitlement to service connection for a given disorder based on exposure to ionizing radiation may be shown in one of two ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites not applicable here.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1). The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

As an initial matter, the records from the Veteran's active duty service do not indicate that he participated in a recognized radiation risk activity such as an atmospheric detonation test or the occupation of Hiroshima or Nagasaki in1945 to 1946, nor has either the Veteran or the appellant so asserted.  Therefore, service connection on this basis is not for application.  

Next, the Board considers whether service connection is warranted as a radiogenic disease.  In this case, multiple myeloma is one of the disorders considered by VA as a potential radiogenic disease.  38 C.F.R. § 3.311(b)(2).  Additionally, although this regulation also requires that this disorder become manifest more than five years following exposure, the post-service treatment records indicate that this disorder was diagnosed much more than five years after his potential exposure.  As such, he may be entitled to service connection on this basis if the evidence can establish that he was indeed exposed to ionizing radiation.    

Here, however, the evidence of record affirmatively shows that the Veteran was not exposed to ionizing radiation.  Specifically, his personnel records do not indicate that he ever served on board a nuclear vessel.  As such, the only period of time where he could have been exposed was during his training at the NPTU from May to October 1968.  

However, the Veteran's record of occupational radiation exposure indicates a total lifetime exposure of 0.0 rem.  These results were corroborated by a January 2008 letter from the Department of the Navy, which also found that the Veteran incurred no ionizing radiation exposure from June to October 1968.  Therefore, while the Veteran had a radiogenic disease as contemplated by 38 C.F.R. § 3.311(b)(2), service connection is not warranted on this basis, as his treatment records explicitly show no exposure during the relevant time period.  Accordingly, service connection is also not warranted on this basis.

In making the above determinations, the Board has given due respect to the appellant's and Veteran's statements that he was exposed to ionizing radiation while on active duty.  On this matter, the Board notes that VA must accept a Veteran's or appellant's testimony regarding medical symptoms unless there is reason to doubt his or her credibility.  However, it is not obligated to accept as factual statements made regarding non-medical activities, such as where the Veteran was stationed at any given time.  Compare Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) with Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Instead, such assertions must be weighed against the evidence of record in its entirety.  In this case, for the reasons noted above, the weight of the evidence is against a finding that the Veteran was exposed to ionizing radiation, and it outweighs the appellant's statements.  

The Board also notes a March 2011 statement provided by a fellow sailor who recalled a nuclear accident occurring near Idaho Falls in January 1961.  What the sailor is referring to is almost certainly the Army Experimental Reactor SL-1 accident, where the reactor vessel exploded in January 1961, resulting in the deaths of at least three people as well as the potential release of radioactive contamination to the environment.  See Susan M. Stacy, Proving the Principle: A History of the Idaho National Engineering and Environmental Laboratory, 1949-1999, 138-49 (U.S. Gov't Printing 2000).  

In this case, however, the Board emphasizes the probative value of the Veteran's record of occupational radiation exposure.  As opposed to a finding of no exposure based on the lack of evidence contained in a veteran's service records, the Veteran here was regularly monitored for potential exposure while stationed at the NPTU, and such monitoring revealed no exposure to ionizing radiation.  Moreover, service at the NPTU or proximity to the SL-1 accident scene (which occurred years before the Veteran's active duty service) are not events where exposure may be presumed.  Therefore, service connection is not warranted on this basis of radiation exposure.  

The Board also notes the appellant's assertion at her hearing in March 2011 that the Veteran's exposure records may have been doctored to falsely indicate that he was not exposed to ionizing radiation.  However, a review of the original document from 1968 does not indicate any irregularity.  Moreover, without proof to the contrary, the Board will presume that these records were maintained in accordance with all appropriate procedures.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (government officials are presumed to have properly discharged their official duties).  

Therefore, given that the evidence does not indicate that the Veteran participated in a radiation-risk activity, and given that his service treatment records explicitly document that he was not exposed to ionizing radiation while training at the NPTU, the criteria for service connection based on exposure to such radiation have not been met, and service-connection is not warranted on this basis.  

Next, even though the appellant's primary argument was that the Veteran's multiple myeloma and renal failure was caused by exposure to ionizing radiation, the appellant is not precluded from establishing service connection based on proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

In this case, the Veteran's service treatment records do not reflect any complaints, treatment, or diagnoses related to a bone marrow disorder, chronic bone disorder or renal disorder while on active duty.  Importantly, no such disorder was observed during his separation physical examination in December 1972.  

Moreover, the post-service evidence also does not reflect a diagnosis of multiple myeloma until November 2000, which is approximately 28 years after he left active duty.  In fact, a treatment note in April 2001 noted that he had been in good health prior to this diagnosis.  Additionally, the Veteran's death certificate indicates that his renal failure arose only days before his death.  Therefore, the competent evidence does not indicate a continuity of symptoms.  In fact, neither the Veteran nor the appellant has asserted such a continuity of symptomatology.  Therefore, continuity has not here been established, either through the medical or lay evidence

Next, service connection may be granted when the evidence establishes a causal relationship between the Veteran's active duty service and the cause of his death.  In this case, the Board finds that the weight of the competent evidence does not attribute the causes of the Veteran's death to active duty.  First, as was explained above, the Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, objective evidence of record does not establish a medical relationship between the Veteran's cause of death and any established event in service.

The Board has also considered the statements made by the appellant relating the Veteran's cause of death to his active service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  The Federal Circuit also recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

As was mentioned previously, the appellant's primary argument was that the Veteran's death was attributable to his radiation exposure.  Regarding any other statements, however, the appellant is not competent to provide testimony regarding the etiology of the Veteran's cause of death.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because disorders such as multiple myeloma or renal failure are disorders that are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the disorders that led of the Veteran's death are found to lack competency and therefore credibility and probative value. 

Although the Board is sympathetic to the appellant's assertions, fully understands her position, and by no means wishes to minimize the service the Veteran provided, the claim for service connection for the Veteran's cause of death must be denied as the evidence simply does not establish either on a direct or presumptive basis that the Veteran's causes of death were caused by his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Entitlement to Burial Benefits

Next, as part of her DIC claim, the appellant has also included a claim for burial benefits.  Attached with this application is a funeral home expense report, indicating that she paid $2,115 to cover the costs of cremation.  Neither the funeral home expense report, the certificate of death or the appellant's claim, however, indicate whether the cremated remains were ever interred.  

As an initial matter, claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses." 38 C.F.R. § 3.1601(a)(1).  Likewise, 38 C.F.R. § 3.1600(a)(2)(ii) provides that a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses." Here, the funeral home expense report indicates that the appellant was the individual who paid the funeral home costs.  Thus, based on the facts in this case, the claim has been timely filed, and the appellant is the party with standing to submit the claim.

Next, as was discussed above, the Board has determined that the Veteran's cause of death is not service-connected.  Thus, the appellant is eligible for benefits on a non-service connected basis only.  In such cases, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (2010).

Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: 
* at the time of death, the Veteran was in receipt of pension or compensation;
* the Veteran had an original claim for pension or compensation pending at the time his or her death for which there was evidence available on the date of death to support the award for compensation or pension; 
* the Veteran had a reopened claim where there is sufficient prima facie evidence of record on the date of death to show entitlement; 
* the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the Veteran's estate funds are insufficient to cover expenses; or 
* the Veteran dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  See 38 C.F.R. §§ 3.1600(b) and (c) (2010).

In this case, non-service connected burial benefits are not warranted, as none of the conditions of 38 C.F.R. § 3.1600 have been met.  First, the evidence does not indicate that the Veteran was in receipt of any compensation or pension.  Specifically, although he was service-connected for bilateral hearing loss since 1972, this disability has always been at a noncompensable level.  Therefore, burial benefits are not warranted on this basis.  

Next, the evidence does not indicate that the Veteran had an original or reopened claim that was pending at the time of his death.  Indeed, it does not appear that he ever submitted another compensation claim apart from the time where he sought an increase for his bilateral hearing loss in September 1992.  Thus, as the Veteran had no claims pending at the time of death, burial benefits are not warranted on this basis.

Finally, the evidence does not indicate that the Veteran had no next of kin or that he died while hospitalized by VA in a VA or non-VA facility.  First, as the appellant is the Veteran's surviving spouse, there is a next of kin, and this condition does not apply.  Moreover,  he did not die in a VA facility.  To the contrary, the death certificate indicates that the Veteran died at his home on March 1, 2004.  Therefore, these conditions have not been met, and burial benefits are not warranted on this basis.  

Overall, the evidence does not indicate that any of the conditions for burial benefits as set forth by 38 C.F.R. § 3.1600 have been met.  Accordingly, there is no legal entitlement to a burial allowance under this provision, and this aspect of the appeal must be denied.

Next, in conjunction with a claim for burial benefits, the Board must consider entitlement to a plot or interment allowance as set forth in 38 C.F.R. § 3.1600(f) (2010).  Under this regulation, a plot or interment allowance is payable to the person or entity who incurred interment expenses in an amount not to exceed $700.  See 38 U.S.C.A. § 2303(b).  

However, in this case, the evidence does not indicate that the appellant or any other party has incurred any expenses for the actual interment of the Veteran's remains.  Indeed, it is unclear based on the evidence of record whether his remains were ever interred at all.  Here, the certificate of death does not list an internment location, nor is one noted on the funeral home expense statement.  Moreover, the appellant's DIC claim lists the place of burial only as "private."  Accordingly, as the evidence does not indicate that the Veteran was interred or that the appellant incurred any expenses for his internment, an internment or plot allowance is also not warranted.  

Therefore, given that the requirements for burial benefits and interment allowance under 38 C.F.R. § 3.1600 have not been met, service connection for these benefits is denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.

Nonservice-connected burial benefits, to include a plot or interment allowance, are denied.


REMAND

With regard to the appellant's claim for nonservice-connected death pension in her capacity as a surviving spouse, the Board determines that further development is necessary.  

Specifically, as part of her claim for DIC benefits, the appellant has also submitted a claim for death pension.  Under the pertinent regulations, a surviving spouse of a veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 (2010).  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271 (2010). 

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a) (2010).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c) (2010).  Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the MAPR (Maximum Annual Pension Rate) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541(a), (b) (2002); 38 C.F.R. § 3.3(a)(3) (2008). 

For VA purposes, the Vietnam era occurred during a period from February 28, 1961 to May 7, 1975.  38 C.F.R. § 3.2(f).  As the Veteran's entire 5-year period of service was during this time, his surviving spouse is entitled to pension, provided that her income and net worth do not exceed the minimum allowable.  During the course of the appeal, the appellant failed to provide her net worth information, and her claim had been previously denied on this basis.  However, at the time of her hearing before the Board in March 2011, she submitted a VA Form 21-534 which presented some basic information related to her income.  

Nevertheless, the Board concludes that this information is insufficient for a proper assessment of the appellant's net worth.  First, in its November 2004 notice letter to the appellant, the RO requested from the appellant evidence that establishes her parental relationship to her two children, who she has stated are adopted.  Moreover, in that same letter, the RO requested that she complete a VA Form 21-8049, Request for Details of Expenses.  

It does not appear that the appellant has provided proof of adoption, nor has she provided a sufficiently detailed list of assets.  However, she should be given another opportunity to submit this information.  In any event, the appellant's Form 21-534 indicates that she received some non-recurrent income in the form of insurance policies, and it is important that the RO obtain the most current state of the appellant's finances.  

Moreover, during the course of this appeal, the appellant has apparently moved to a new address.  Specifically, in January 2009, she requested a copy of the claims file evidence be sent to an address that was different than her address of record.  As a result, it is unclear what information she may or may not have received from the RO and whether she was aware of the income information she needed to submit.  Therefore, in order to prevent prejudice to the appellant, a new request for information should be sent to her current address.   

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request from her all information pertaining to her current net worth.  
Such information may include, but is not limited to, the market value of all her personal property (i.e. her home, vehicle, clothing and furniture), any benefits from the Social Security Administration or other entities, earned and unearned income, as well as bank statements.

The appellant should also be requested to provide evidence regarding her parental relationship with her two minor dependents, such as a birth certificate, adoption decree or other applicable evidence.  

In requesting this information, the RO should confirm with the appellant that all written communications are being sent to the correct address.  A record of this confirmation should be entered in the evidence of record.  

2.  After completing the above development, and any other development deemed necessary, readjudicate the appellant's claim for death pension based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a SSOC.  An appropriate period of time should be allowed for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


